Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Specifically, the relation between the two recitations of “a first layer” is unclear.  The limitations are interpreted to read on the prior art as explained infra.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 3, 6, and 12 are rejected as being unpatentable over US 20200241493 (Milevsch) in view of US 20190334764 (Chor) further in view of US 20060177058 (Sarwono) and US 20080255919 (Gorder). 
Regarding claim 12, Milevsch teaches or suggests a device for notifying an event, comprising: a processor; a memory to load a computer program executed by the processor; and a non-transitory storage medium to store the computer program, wherein the computer program comprises instructions to perform actions (¶¶ 76, 77): 
to obtain information about the event that has occurred (¶¶ 21, 23, 53); 
to verify conditions for sending a message related to the event with reference to a value of the metadata, the conditions comprising a first condition and a second condition (¶ 24); 
to determine a target recipient to receive the message, depending on a result of verifying the conditions, the target recipient comprising a layer selected among a plurality of hierarchical layers comprising a first layer and a second layer higher than a first layer, wherein, when the first condition is met, the target recipient is determined to be the first layer, and wherein when the second condition is met, the target recipient is determined to include the second layer (¶¶ 24, 50); 
to generate a first message when the target recipient is the first layer and a second message when the target recipient includes the second layer (¶ 24); and 
to send the first message to the first layer according to a predetermined sequence, and send the second message to the second layer. (¶ 24).
Milevsch does not expressly disclose the information is metadata about the event that has occurred. 
Chor teaches or suggests to obtain metadata about an event that has occurred (¶¶ 112, 357).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Milevsch’s device and Chor’s metadata to obtain metadata about an event that has occurred.  A rationale to so would have been to diagnose performance problems, monitor user interactions, and to derive other insights.
Milevsch does not expressly disclose the first layer includes a first task group corresponding to a first task and a second task group corresponding to a second task, the first task and the second task have a predetermined sequence for handling the event, and sending the first message to the first task group or the second task group of the first layer according to the predetermined sequence, and sending the second message to the second layer.
Sarwono teaches or suggests a first layer includes a first task group corresponding to a first task and a second task group corresponding to a second task (¶¶ 4 (IT personnel includes sales-department IT group and non-sales-department IT group, 6 (IT personnel includes groups responsible for specific servers or applications)).
Gorder teaches or suggests a first task and a second task have a predetermined sequence for handling an event, and send a first message to a first task group or a second task group of a first layer according to a predetermined sequence (¶ 48, claims 12, 24).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Milevsch’s device, Chor’s metadata, Sarwono’s groups, and Gorder’s sequence so the first layer includes a first task group corresponding to a first task and a second task group corresponding to a second task, the first task and the second task have a predetermined sequence for handling the event, and sending the first message to the first task group or the second task group of the first layer according to the predetermined sequence, and sending the second message to the second layer.  A rationale to so would have been to allow employees to specialize on certain tasks, to improve the targeting of notifications, which may in turn increase the efficiency of Enterprise resource (e.g., technical resource) utilization, and to prioritize their notification.
Regarding claim 1, the aforementioned combination teaches or suggests the limitations of the claim as explained supra, mutatis mutandis.
Regarding claim 2, Sawono teaches or suggests the determining of the target recipient comprises: checking whether the layer determined as the target recipient includes a plurality of groups; and determining, if the determined layer includes the plurality of groups, only one or more groups among the plurality of groups as the target recipient according to reference information comprising information indicating the one or more groups among the plurality of groups (¶¶ 4, 6-7, 10).  The teachings and suggestions of the references would have been combined for the same rationale as explained for claim 12.
Regarding claim 3, the aformentioned combination teaches or suggests the one or more groups indicated by the reference information are changed by a task sequence, change in time, or input or execution of a predetermined value (Sarwono ¶¶ 7, 10).  The teachings and suggestions of the references would have been combined for the same rationale as explained for claim 12.
Regarding claim 6, the aforementioned combination teaches or suggests obtaining the metadata further comprises: receiving the metadata about the event; and filtering the metadata by referring to a field value of the metadata (Chor ¶ 357).  The teachings and suggestions of the references would have been combined for the same rationale as explained for claim 12.

Claims 4-5 are rejected as being unpatentable over US 20200241493 (Milevsch) in view of US 20190334764 (Chor) further in view of US 20060177058 (Sarwono), US 20080255919 (Gorder), and US 20080183744 (Adendorff). 
Regarding claim 4, Milevsch does not expressly disclose the first message and the second message are different from each other.
Adendorff teaches or suggests the first message and the second message are different from each other (¶ 110, 113).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Milevsch’s device, Chor’s metadata, Sarwono’s groups, Gorder’s sequence, and Adendorff’s messages so the first message and the second message are different from each other.  A rationale to so would have been to provide needed information for escalation.  
Regarding claim 5, the latter combination teaches or suggests, when the second message is generated, the second message includes at least one of a representative message, a list, and a thumbnail of a plurality of notification messages sent as the lower level message at different times (¶ 113).

Claim 7 is rejected as being unpatentable over US 20200241493 (Milevsch) in view of US 20190334764 (Chor) further in view of US 20060177058 (Sarwono), US 20080255919 (Gorder), and KR 20090019140 (Yoon).
Milevsch does not expressly disclose obtaining the metadata further comprises: checking whether a notification function for the event is activated.
Yoon teaches or suggests checking whether a notification function for a event is activated (“if an event related to the current location is detected in step S30, the controller 180 checks whether the event notification function is activated (S30, S40).  As a result of the check, if the event notification function is activated, the detected event is notified to the user (S60).)”
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Milevsch’s device, Chor’s metadata, Sarwono’s groups, Gorder’s sequence, and Yoon’s checking so obtaining the metadata further comprises: checking whether a notification function for the event is activated.  A rationale to so would have been to ensure that events are notified to a user.

Claim 8 is rejected as being unpatentable over US 20200241493 (Milevsch) in view of US 20190334764 (Chor) further in view of US 20060177058 (Sarwono), US 20080255919 (Gorder), US 7885194 (Narin) and US 10855625 (Viswanathan). 
Milevsch does not expressly disclose the metadata comprises grade, ID, object, occurrence time, status, and service category of the event.
Chor teaches or suggests the metadata comprises ID (¶¶ 115, 371), occurrence time (¶ 112), and status (¶ 115).  
Narin teaches or suggests metadata comprises grade and service category of the event (4:32-48).  
Viswanathan teaches or suggests metadata comprises object (2:46-49).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Milevsch’s device, Chor’s metadata, Sarwono’s groups, Gorder’s sequence, and Narin and Viswanathan’s metadata so the metadata comprises grade, ID, object, occurrence time, status, and service category of the event.  A rationale to so would have been to diagnose performance problems, monitor user interactions, and to derive other insights.

Claim 9 is rejected as being unpatentable over S 20200241493 (Milevsch) in view of US 20190334764 (Chor) further in view of US 20060177058 (Sarwono), US 20080255919 (Gorder), and US 20070124808 (Jwa). 
Milevsch does not expressly disclose the message is notified to a collaboration tool in which the layer determined as the target recipient participates through a messenger program running on a client terminal.
Jwa teaches or suggests a message is notified to a collaboration tool in which the target recipient participates through a messenger program running on a client terminal (¶ 24).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Milevsch’s device, Chor’s metadata, Sarwono’s groups, Gorder’s sequence, and Jwa’s tool so the message is notified to a collaboration tool in which the layer determined as the target recipient participates through a messenger program running on a client terminal.  A rationale to so would have been to employ a widely available tool for communication.

Response to Arguments
The arguments have been fully considered.  “Applicant respectfully submits that Milevsch and Chor, singularly or in combination thereof, do not disclose or suggest at least the claimed features of ‘wherein the first layer includes a first task group corresponding to a first task and a second task group corresponding to a second task, the first task and the second task have a predetermined sequence for handling the event’ and ‘sending the first message to the first task group or the second task group of the first layer according to the predetermined sequence, and sending the second message to the second layer’ as recited in claim 1.”  (Resp. 8.)  Sarwono and Gorder, however, have been added to Milevsch and Chor to suggest the limitations as aforementioned.

Other Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, US 10319214 prioritizes alert recipients using activity monitoring data (abs).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448